 

10/2912018 Xt`lnity Connect Re_ ROBERT hAY':‘~'-`» Pn`ntout

Robert L Hayes <rih2722206_@aol.com> 10/25/2018 8:52 A|Vl

Re: ROBERT hAYES

To wlceverett@comcast.net

 

Mr. H yde: You are not following what | am sayingto you. My PayPal Extra N|aster Card had
no balanced owed. Yet, that credit card was cancelled. You listed this as a dischargeable
debt. Prior to signing my petition, l said, l am not filing bankruptcy on my revolving credit
"cards which l am still using. You told me that you understood this. Why would l file

` bankrupcty on a credit card with a zero balance. My Citi Costco credit card had only a
balance of $24.18. l specifically told you the only debt l wanted to bankrupt was the attorney
fee debt. You said you understood this and that that would be the case. You told me that l
needed to give you all my credit card information. l have proof of that email communication
This is what | did. l never said anything about discharging those credit cards in bankrupcty
court. You know this to be the case. Whatl signed was the list of my credit cards but l did
not know you were going to have them placed in discharge mode. l am not a bankruptcy
attorney. This is why l hired you, and previous to you Richard Grandvold. Richard Grandvold
never discharged my Costco American Express Card. l was still able to continue using the
American Express Card after Grandvold filed the chapter 7. He informed me that that was a
revolving credit card that | needed to continue paying on. So l did. Two years ago, Costco
decided to switch and contract with Citi Visa instead of American Express.

l did sign under penalty of perjury that l included all my debts and assets. That does not
change my the revolving credit cards. You asked me to informed you of all my credit cards,
zero balance or not. Robert Hayes

----Original Message----- _
From: wlceverett <wlceverett@comcast.net>
To: Robert L Hayes <dh2722206@aol.com>
Sent: Thu, Oct 25, 2018 7:50 am

Subject: Re: ROBERT hAYES

Actually you are incorrect.

The fact that l had you lost all of your debt in your bankruptcy was with direct knowledge and legal advice
provided to you.

\r'our provided the information necessary to file your case. You also reviewed and signed your petition. You
testified under penalty of pen`ury that you included ail of your debts and assets.

You would not have been required to list any revolving credit you had a Zero balance and therefore it would not
have been inciuded.

l hope this ciarifies.

Sent from my \/ez§zorr, Sarneung Ga§axy smart§;»hone

----~-- Original message ------
From: Robert L Hayes <rlh2722206@ao|.com>

https://connect.xt'lnltv.com/appsuitelv=?.8.4~39.20tSlJt'-Jt 8.1103481'print.html?print_‘l 540829208864 ' 112

10/29!2018 Xf`lnity Connect Re_ ROBERT hAY'=‘i Pri ntout

Robert L Hayes ¢rlh2722206@aol.com> 10/27/2018 5:51 AN|

Re: ROBERT hAYES

To w|ceverett@comcast.net

 

lVir. Hyde: You should proof read your emaiis; your first sentence below is incoherent. You
know, as well as l know, that l did not want to file bankruptcy against my Costco Visa Card
and Pay Pal Extra lVlaster Card. What would be the purpose? These were revolving credit
cards which l explained to you on more than one occasion that l wanted to continue using.
There was no meaningful debts on either card. Like l said, when l had been with Richard
Grandvo|d, my American Express Costco card, at that time, was not cancelled. l am definitely
aware of that and l can proof that. l came to your office showing only one debt to file
bankruptcy for and that debt was for prevailing party attorney fees issued against me in
Pierce County District Court. You know that as well as i. You are purposefully attempting to
be dishonest and you should be ashamed of yourself. Under RPC 8.4(c) lt is professional
misconduct for a lawyer to engage in conduct involving dishonest|y.... Robert Hayes

----Original Message----

From: wiceverett <wlceverett@comcast.net>
To: Robert L Hayes <rlh2722206@aoi.com>
Sent: Fri, Oct 26, 2018 7:55 arn

Subject: Re: ROBERT hA¥ES

 

|Vlr Hayes:
|f you had said that you didn‘t intend to file on your credit cards, l would have said that's not home this works.

You on more than one occasion remanded me that you already knew everything and that l didn‘t need to remind
you.

Further, you were determined to file because of that debt mentioned.

There is no solution to your previous creditors. The creditors you provided were properly and legally under
penalty of perjury listed.

lf you would like to obtain new credit, l am certain you have been receiving offers for new credit which you can
take up at your own volition.

What was done at your instruction is to file a legal and proper petition. That was done. What your issue is about
is post petition use of credit cards. l protected you against perjury and fraud. By properly listing obligations, you
testified and signed truthfully.

Sent from my \Jerizon, Sarnsting Gaiexy smartpi:one

~----- Original message -------

From: Robert L Hayes <rlh2722206@ao|.com>
Date: 10!26/18 6:17 A|Vl (GMT-OB;OO)

To: wlceverett@comcast.net

Subject: Re: ROBERT hAYES

Nlr.' Hyde: Going back and forth on this blame game is not going to help matters. You,
obviously don't agree with my position and l don't obviously agree with your position. By

htips:J/connect.xf`lnity.com/appsuiteiv=7.8.4-39.201 80918.11034Blprint.html?print_‘l540828857698 1/3

10129¢'20'|3 Xf`rnity CDl'lneCt Re_ ROBERT hA‘/':S Pr'intOut

repeating what you have already said, does not help any resolution li/ly question to you is
what is your suggestion to resolve this problem? You know what has happened. lf your
suggestion is to do nothing then because it is my belief l have been damaged by your filing of
my bankruptcy petition, you leave me no choice but to take this matter up with the disciplinary
counsel of the WSBA. l had no intent to bankrupt my credit cards which l was still using. l
explained this to you on more than one occasion When l proof read the petition you drafted,
l even inquired and asked you that l was not filing bankruptcy against my Pay Pal or Visa
Costco credit cards. You said, that the bankruptcy petition must list all my creditors,
regardless As l am not a bankruptcy attorney, l did not know the technical aspects of the
bankruptcy process. That is why l hired you. ¥ou have an ethical duty under RPC 1.4(b) A
lawyer shall explain a matter to the extent reasonably necessary to permit the client to make
informed decisions regarding the representation Please respond. Robert Hayes

----- Originai l\/lessage~---

From: wlceverett <wlcevereg@comca§t.net>
To: Robert L f-|ayes <rlh2722206@aol.com>
Sent: Thu, Oct 25, 2018 9:‘15 am

Subject: Re: ROBERT hAYES

 

l hope you understand the checklist paperwork you acknowledged and signed.

You testified that all debts and assets were inciuded. That included a 24 dollar debt which you acknowledge was
included in your bankruptcy

Regardless Mr Hayes, it's up to each credit card company to make their own decisions regarding whether to
allow or not allow your continued use of a case that had no balance. That is beyond the reach of the bankruptcy

This has nothing to do with what lVlr. Grandold said over 8 years ago to you.
lt again has nothing to do with what happened here.

A zero balance credit card company made their own decision based on your bankruptcy That is up to them
since they are all notiHed when they look at your credit report.

Sent from my `v’erizori, Santsung Gaiaxy smartphone

------ Original message -----
From: Robert L Hayes <rth2722206@aoi.com>
Date: 10/25/18 8:58 AM (GlVlT-OB:UO)

To: w_lceve@£@comsa_smet
Subject: Re: ROBERT hAYES

Mr. Hyde: l spoke with the supervisor whose name is Jeff of Citi Bank and he informed me
specifically that the only reason my Citi Costco credit card was cancelled was due to the filing
against the card by my bankruptcy petition itself and not just by the mere filing of the
bankruptcy. if l would have filed bankruptcy and not list Citi as a dischargeable debt, my card
would still have been active. You are welcome to call Citi Credit Card applications yourself
and find out general information not necessarily related to my case where you would need my
authorization

htlps:f/connect.xfinity.com/appsuite[v-'?'.B.4-39.20180918.110348/print.htrnl?print__1540828857698 213

10!29!2018 Xf`ln'lty Conrlect RE_ ROBERT hAV':Q- Pl‘irltout

----- Original Message---

From: wlceverett <wlcgvergtt@c mcas .n t>
To: Robert L Hayes <rl_h272220§@aoi.ng>
Sent: Thu, Oct 25, 2018 8:48 am

Subject: Re: ROBERT hAYES

Additionally Mr.Hayes, l wanted to further inform you that all credit card`companies are alerted to your
bankruptcy even if they weren't listed or had zero balances and make their own decision to either cut your credit
down or off entirely. That is not the fault of the attorney,

Again, hope this helps to clarify for your records.

Sent from my Verizon, Samsung Gaiaxy smartpiione

----- Original message -------

From: Robert L Hayes <rlh2722206@aol.gom>
Date: 10/25/18 7:26 AN| (GMT-OB:OO)

To: wlceverett@comcast.net

Subject: ROBERT hAYES

l\/lr. Tom S. Hyde: l am regretfully having to write you this email. l thought we were all done.

l hope l don't have to take this matter up with the Washington State Bar Association and file a
grievance against you, but l don't see much choice, unless you can some how explain what
has happened. When l first came to you, l said that l only had ONE debt to file a chapter 7
bankruptcy That one debt was attorney fees to the prevailing party in a lawsuit of $28,000
sum odd dollars. l am just now finding out that you filed my bankruptcy against my revolving
credit card companies which are Citi Bank Visa and PayPal Extra Master Card. l attempted to
use my Costco Citi Visa card and found out that the card was canceled due to a bankruptcy
against Citi Bank which | only owed $24.18 on the card. These are my revolving credit cards
which l need. | never stated those cards were to be placed as creditors for purposes of
discharge. You had asked me to tell you all my credit cards l am using, so l complied with
your request. l attempted to re»apply for another Costco Citi Visa and just recently was
denied the application l called Citi Bank and they informed me that it was not cancelled just
because of a bankruptcy filing, but l wanted the charges of a lousy $24.18 to be discharged in
the bankruptcy proceedings Now, l cannot do my necessary shopping at Costco without my
Costco Citi credit card which has my rewards points built up on the card. This is a horrifying
situation l hope you can bring this to some sort or resolution for me here. l don't want to
take this matter up with the WSBA. Thank you for your attention in advance, Robert Hayes

 

https:!!connect.xflnity.com/appsuite/v=7.8.4-39.20180918.110348!prinz.htrni?print_1540828857698 3!3

101291'2018 Xfin§ty Connect Re__ ROBERT hAY':¢i Printout

Robert L Hayes <rth2'r'22206@aol.com> 10/27/2018 6'.01 AM

Re: ROBERT hAYES

To wlceverett@comcast.net

 

lVlr. Hyde: There is nothing for a federal judge to explain to me. l fully understand what
damage you have caused me. if anything, the judge is going to sanction your conduct. 80 if
you are forcing me to explain all of the communications issues and your failure to litigate in
my best interest before a federal judge then by all means, do so. You are starting to show
signs of being out of control. Robert Hayes

----Original Message----

From: wlceverett <wlceverett@comcast.net>
`l'o: Robert L Hayes <rlh2722206@agl.com>
Sent: l'-'ri, Oct 26, 2018 7:57 am

Subject: Re: ROBERT hAYES

i believe it works be best to bring this matter before a bankruptcy judge.
l will file my withdrawal and then a federal judge can explain this to you.

Tom Hyde

Sentfroin my 'v‘erizon= Samstiag Gaiaxy smartphone

------ Original message ----~-

From: Robert L Hayes <r|h2722206@aol.com>
Date: 10!26/18 6:17 AN| (GMT-OB:OO}

To: wlceverett@comcast.net

Subject: Re: ROBERT hA¥ES

Mr. Hyde: Going back and forth on this blame game is not going to help matters. You,
obviously don't agree with my position and l don't obviously agree with your position By

_ repeating what you have already said, does not help any resolution l\/ly question to you is
what is your suggestion to resolve this problem? You know what has happened. if your
suggestion is to do nothing then because it is my belief l have been damaged by your filing of
my bankruptcy petition, you leave me no choice but to take this matter up with the disciplinary
counsel of the WSBA. | had no intent to bankrupt my credit cards which l was still using. l
explained this to you on more than one occasion When l proof read the petition you drafted,
l even inquired and asked you that l was not filing bankruptcy against my Pay Pal or Visa
Costco credit cards. You said, that the bankruptcy petition must list all my creditors,
regardless As l am not a bankruptcy attorney, l did not know the technical aspects of the
bankruptcy process. That is why l hired you. You have an ethical duty under RPC 1.4(b) A
lawyer shall explain a matter to the extent reasonably necessary to permit the client to make
informed decisions regarding the representation Please respond. Robert Hayes

httns:ffconnect.xfinitv.comlaopsuite/v=7.8.4-39.201809‘18.110348/prinf_html?printd1540828808873 ` 1/3

101291'2013 Xfirlity Connect Re__ ROBERT l'iAY’:S P|"inlout

----- Original Message----
From:wlceverett <wlcevere;t@co cas. t>

To: Robert L Hayes <[|h2722206@aol.cog]>
Sent: Thu, Oct 25, 2018 9:15 am
Subject: Re: ROBERT hA¥ES

l hope you understand the checklist paperwork you acknowledged and signed.

You testified that all debts and assets were included. That included a 24 dollar debt which you acknowledge was
included in your bankruptcy `

Regardless Nlr Hayes, it‘s up to each credit card company to make their own decisions regarding whether to
allow or not allow your continued use of a case that had no balance. That is beyond the reach of the bankruptcy

This has nothing to do with what Nlr. Grando|d said over 8 years ago to you.
lt again has nothing to do with what happened here.

A zero balance credit card company made their own decision based on your bankruptcy That is up to them
since they are all notified when they look at your credit report.

Sent from my `~ir’erizori1 Sarnsting Gaiaxy smartptioi'ie

------ Original message ------

From: Robert L Hayes <rlh2722206@agl.com>
Date: 10/25!18 8:58 AlVl (GMT-OB:OO)

To: wlceverett@comcast.net

Subject: Re: ROBERT hA‘(ES

lVlr. Hyde: l spoke with the supervisor whose name is Jeff of Citi Bank and he informed me
specifically that the only reason my Citi Costco credit card was cancelled was due to the filing
against the card by my bankruptcy petition itself and notjust by the mere filing of the
bankruptcy if l would have filed bankruptcy and not list Citi as a dischargeable debt, my card
Would still have been active. You are welcome to call Citi Credit Card applications yourself
and find out general information not necessarily related to my case where you would need my
authorization

----Original l\ilessage---

From: wlceverett <wlceverett@comga§t.net>
To: Robert L Hayes <rlh2722206@aol.com>
Sent: Thu, Oct 25, 2018 8;48 am

Subject: Re: ROBERT hAYES

 

Additionally Nlr.Hayes, l wanted to further inform you that all credit card companies are alerted to your
bankruptcy even if they weren't listed or had zero balances and make their own decision to either cut your credit
down or off entirely That is not the fault of the attorney

Again, hope this helps to ciarify for your records.

Serit from my Verizon. Sarnsirng Galaxy smartphone

httDs:f/connect.xiinitv.con'i/appsultei‘v=?.8.4-39.20180918.110348!print.html?print__1540828808873 2l3

10129!2018 X‘l'lriity Co|'lnect Re_,_ ROBERT hAYE-Q Printoul

---- Original message ------

From: Robert L Hayes <[lh2722206@agl.co[g>
Date: 10125/18 7:26 AM (GlVlT-UB:OO)

To: wlceverett@cgmcast.net
Subject: ROBERT hA‘i’ES

l‘vlr. Tom S. Hyde: l am regretfully having to write you this email. l thought we were all done.

l hope l don't have to take this matter up with the Washington State Bar Association and file a
grievance against you, but l don't see much choice, unless you can some how explain what
has happened. When l first came to you, l said that l only had gl';l_l_£_ debt to file a chapter 7
bankruptcy That one debt was attorney fees to the prevailing party in a lawsuit of $28,000
sum odd dollars. l am just now finding out that you filed my bankruptcy against my revolving
credit card companies which are Citi Bank Visa and PayPal Extra l\/laster Card. l attempted to
use my Costco Citi Visa card and found out that the card was canceled due to a bankruptcy
against Citi Bank which l only owed $24.18 on the card. These are my revolving credit cards
which l need. l never stated those cards were to be placed as creditors for purposes of
discharge. ¥ou had asked me to tell you all my credit cards | am using, so l complied with
your request l attempted to re-apply for another Costco Citi Visa and just recently was
denied the application l called Citi Bank and they informed me that it was not cancelled just
because of a bankruptcy filing, but l wanted the charges of a lousy 324.18 to be discharged in
the bankruptcy proceedings Now, l cannot do my necessary shopping at Costco without my
Costco Citi credit card which has my rewards points built up on the card. This is a horrifying
situation l hope you can bring this to some sort or resolution for me here. l don't want to
take this matter up with the WSBA. Thank you for your attention in advance, Robert Hayes

hirm=-i'i'mnnecfxfinitv.com/aoosuite!v=?.8.4-39.20180918.110348/pi'int.htmi'?print__1540828808873 313

10!2912018 Xfinlty Connect Re_ ROBERT hAV'='~§ Prtntout

Robert L Hayes <rlh2722206@aol.com> 10/27!2018 5:28 AlVl

Re: ROBERT hAYES

To wlceverett@comcast.net

 

Nlr. Hyde: l failed to understand why you continue to repeat what you have already said. A
credit card company having the discretion to cancel a customer's credit card after there is a
bankruptcy filed is all understandable. The problem l have is your filing to discharge two
revolving credit cards would necessarily force the credit card company's hand when that was
not necessary or did l want that to happen Whether the credit card company uses their
discretion is obviously up to them, but you had forced their hand by making it an automatic
cancellation by placing the credit cards as dischargeable debts. in my case with Citi Bank
Costco Visa Card, l have already been informed by the supervisor, Jeff that if l merely filed a
bankruptcy and did not make the credit card company a discharged creditor, then my credit
card would have still been active. l find myself having to continue to repeat what l have
already told you. So in this case, the discretion of Citi Bank is not to necessarily cancel the
customer's credit card unless the customer files a bankruptcy against the card which is the
cause-in-fact and proximate cause of the credit card, in this specific case, being cancelled
by Citi Bank. l asked you to find this out for yourself and you apparently did not take the time
to do so. Under RPC 3.2: A lawyer shall make reasonable efforts to expedite litigation
consistent with the interest of the client. There is no way l wanted to bankrupt my credit
cards which l was still using and with no purpose in doing so. So it is hard to see how these
two revolving credit cards is somehow litigated consistent with my interest. You keep
repeating that l signed and listed the credit cards as a debt. l have already explained that to
you. You told me to list all my creditors. l was only doing what | was told. You never
explained to me that those credit cards would be discharged in the bankruptcy proceeding. ln
fact, l specifically asked you, do you understand that l am not bankrupting my creditor cards.
You said, you knew that and that would not be the case. | took your word for it to my
detriment as you are suppose to be representing my best interest. Your communication with
me Was very poor throughout the attorney-client relationship which you cannot deny Just
because you have other clients who have frequently wanted there credit cards discharged
with debts on their cards, does not mean that should applied in my case. When l first spoke
to you on the telephone, l said this was a very simple bankruptcy with only one debt to
discharge and l have very little in assets as l am on SS| and SSA. That is why l wanted to
see if you would be willing to charge a lesser attorney fee. You said you would not. l went
ahead with you because you were the least costly, but if l would have known you were going
to cause me all these numerous problems, | definitely would have hired someone else.
Robert Hayes

-_-Original Message-~»--

From: wlceverett <wlcevergtt@comcast.net>
To: Robert L Hayes <rlh2722206@aol.com>
Sent; Fri, Oct 26, 2018 7:42 am

Subject: Re: ROBERT hAYES

l did explain Mr Hayes. You are bound and determined to file a bar complaint

httos:!/connect.xtinitv.com/aoosulteiv='i’.8.4-39.20180918.1103481print.htm|?print_1540829005170 1}4

l0/29/201B Xfinlty Connect Re_ ROBERT hAY':‘i Printout

l told you what was required. l also have your signature on your checklist that you understood the legality of
listing all of your debts.

l also explained to you that regardless of whether a creditor is listed or not they had the right to make a decision
on your credit.

There is nothing anyone can do. As l said previously all companies review your credit. lf they see you filed
bankruptcy they can do as they please.

Serit from my Verizon Sarnsuag Gaiaxy smartphone

----_ Original message -------

From: Robert L Hayes <rlh2722206@aol.com>
Date: 10/26!18 6:17 AM (GMT-08:00)

To: wlceverett@comcast.net

Subject: Re: ROBERT hAYES

 

Nlr. Hyde: Going back and forth on this blame game is not going to help matters. You,
obviously don't agree with my position and l don't obviously agree with your position By
repeating what you have already said, does not help any resolution le question to you is
what is your suggestion to resolve this problem? You know what has happened. lf your
suggestion is to do nothing then because it is my belief l have been damaged by your filing of
my bankruptcy petition, you leave me no choice but to take this matter up with the disciplinary
counsel of the WSBA. l had no intent to bankrupt my credit cards which l was still using. l
explained this to you on more than one occasion When l proof read the petition you drafted,
l even inquired and asked you that l was not filing bankruptcy against my Pay Pal or Visa
Costco credit cards. You said, that the bankruptcy petition must list all my creditors,
regardless As l am not a bankruptcy attorney, l did not know the technical aspects of the
bankruptcy process. That is why l hired you. You have an ethical duty under RPC 1.4(b) A
lawyer shall explain a matter to the extent reasonably necessary to permit the client to make
informed decisions regarding the representation Please respond. Robert Hayes

----Original Message---

From: wl ceverett <wlceverett@comcast.net>

To: Robert L Hayes <rlh2722206@agi.com>

Sent: Thu, Oct 25, 2018 9:15 am

Subject: Re: ROBERT hAYES

l hope you understand the checklist paperwork you acknowledged and signed.

You testified that all debts and assets were included. That included a 24 dollar debt which you acknowledge was
included in your bankruptcy '

Regardless lVlr Hayes1 it's up to each credit card company to make their own decisions regarding whether to
allow or not allow your continued use of a case that had no balance. That is beyond the reach of the bankruptcy

This has nothing to do with what lVlr. Grandold said over 8 years ago to you.
lt again has nothing to do with what happened here.

A zero balance credit card company made their own decision based on your bankruptcy That is up to them
since they are all notiHed when they look at your credit report.

bring'Hconnect.)ctinitv.com/aoosuite)'v=?.BA-BQ.Z018091B.110348/prlnl.html?print_t540829005170 2!4

10129/2[]'| B Xfinit'y Coi'i neC’t Re__ ROBERT hAV'*q F'rlritout

Sent from my \.»’erizon: Samsurig Galaxy' smartphone

----- Original message -------

From: Robert L Hayes <rlh2722208@ao|.com>
Date: 10/25;'18 8:58 AM (GMT'OB:OO)

To: wlceverett@comcast.net

Subject: Re: ROBERT hAYES

 

i\/lr. Hyde: l spoke with the supervisor whose name is Jeff of Citi Bank and he informed me
specifically that the only reason my Citi Costco credit card was cancelled was due to the filing
against the card by my bankruptcy petition itself and notjust by the mere filing of the
bankruptcy lf l would have filed bankruptcy and not list Citi as a dischargeable debt, my card
would still have been active. You are welcome to call Citi Credit Card applications yourself
and find out general information not necessarily related to my case where you would need my
authorization

----Origlnal Message----

From: wlceverett <wlceverg;tt@comc .net>
To: Robert L l-layes <rlh2722206@ao|.com>
Sent: Thu, Oct 25, 2018 8:48 am

Subject: Re: ROBERT hA‘(ES

Additionally lVlr.Hayes, l wanted to further inform you that all credit card companies are alerted to your
bankruptcy even if they weren't listed or had zero balances and make their own decision to either cut your credit
down or off entirely That is not the fault of the attorney

i¢‘»igain1 hope this helps to clarify for your records.

Ser:r train my ‘v'erizon San‘isting Gaiaxy smartpho,'ie

------ Original message ------
From: Robert l_ Hayes <rlh2722206@aol.com>
Date: 10/25/18 7:26 AlVl (GMT~OB:DO)

To: w|c§verett@gomcast.net
Subject: ROBERT hAYES

Nlr. Tom S. Hyde: l am regretfully having to write you this email. l thought we were all done.

l hope l don't have to take this matter up with the Washington State Bar Association and file a
grievance against you, but l don't see much choice, unless you can some how explain what
has happened When l first came to you, l said that l only had QNE debt to file a chapter 7
bankruptcy That one debt was attorney fees to the prevailing party in a lawsuit of $28,000
sum odd dollars. l am just now finding out that you filed my bankruptcy against my revolving
credit card companies which are Citi Bank Visa and PayPal Extra lvlaster Card. l attempted to
use my Costco Citi Visa card and found out that the card was canceled due to a bankruptcy
against Citi Bank which l only owed $24.18 on the card. These are my revolving credit cards
which l need. l never stated those cards were to be placed as creditors for purposes of
discharge. ¥ou had asked me to tell you all my credit cards l am using, so l complied with
your request l attempted to re-apply for another Costco Citi Visa and just recently was
denied the application l called Citi Bank and they informed me that it was not cancelled just

l-i%tr-ic-.'ir-nri nar-f YFiriih.r r‘nmf:a r\!'\S:tiilD_i'V=?,R_d-Rg.?(]‘i30913.11[]348.{0|'1[11. htm|?Dl'il"lt 1540829005170 3[4

10/29)'2018 Xfinity Connect Re_ ROBERT liAV"-'Q Printout

because of a bankruptcy filing, but l wanted the charges of a lousy $24.18 to be discharged in
the bankruptcy proceedings Now, l cannot do my necessary shopping at Costco without my
Costco Citi credit card which has my rewards points built up on the card, This is a horrifying
situation l hope you can bring this to some sort or resolution for me here. l don't want to
take this matter up with the WSBA. Thank you for your attention in advance, Robert Hayes

|-\++r\¢~-i'.'r\nr\np.r-l» vFir\iha nnm!ghr\ei iih:ii'\r:? R A_'{q 9n1Rf`lQ'iF\ 11n3.d.al'nl'in1'_h1'm;'?nl'§nf 154{]8?900517" did

10129{201 8 Xf'inity Coririect ROBERT HAYE" printout

Robert L Hayes <r|h2722206@ao|.com> ` 10!27/2018 7:06 AlVl

ROBERT HAYES

Te wlceverett@comcast.net

 

l\/lr. Tom Hyde: in accordance with our Attorney-Ciient fee agreement dated August 15, 2018,
the only grounds you have to withdraw is if l don't pay any additional fees requested by you or
l do not follow instructions given by you to me. None of those grounds exist There is no
other grounds. i will be satisfied with a full refund of $725.00 (seven hundred and twenty-five
dollars) if you are going to withdraw. lf you go forward with your withdrawal, l might have to
take this matter up with the bar association also and maybe small claims court with additional
filing fees and service or process fees as my cost of litigation for breach of bankruptcy
contract lilly request of you M is not to withdraw from the bankruptcy case you currently
represent me on. Act on yo_ur own peril. Robert L. Hayes

hran'I/r~nnm=r.t rfinilv_r~.nmiannsiiifelv:?.R.A-FJQ.ZN 3091 B. 1 ‘l 0348/Dr'inL html?D lint 1540828499069

